Case: 20-30213     Document: 00515668677          Page: 1    Date Filed: 12/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 10, 2020
                                   No. 20-30213
                                                                       Lyle W. Cayce
                                                                            Clerk
   Latarsha Charles,

                                                            Plaintiff—Appellant,

                                       versus

   Wal-Mart Louisiana, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:18-CV-559


   Before Davis, Stewart, and Oldham, Circuit Judges.
   Per Curiam:*
          Plaintiff Latarsha Charles appeals the district court’s grant of
   summary judgment in favor of Defendant Wal-Mart Louisiana, L.L.C.
   (“Wal-Mart”). We dismiss the appeal.
          Charles brought suit against Wal-Mart under Title I of the Americans
   with Disabilities Act (“ADA”). In May of 2015, Charles underwent back


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30213      Document: 00515668677           Page: 2    Date Filed: 12/10/2020




                                     No. 20-30213


   surgery which required her to take leave from her job as an assistant manager
   at Wal-Mart in Lafayette, Louisiana. Wal-Mart gave Charles one year of
   medical leave before Charles’s physician cleared her for work around July
   2016. Charles’s work limitations included a six-hour work day, a four to five-
   day work week, and a 15-pound lifting restriction.
          Upon her return to work, Charles was not allowed to continue as an
   assistant manager because she could not perform essential assistant manager
   duties with her restrictions. Wal-Mart, instead, offered to help reassign
   Charles to a different position and explored several options with her
   including positions such as pharmacy technician, tire and lube service writer,
   optical technician, personnel coordinator, and training coordinator. Wal-
   Mart gave Charles 12 weeks leave to pursue this reassignment. Charles
   expressed some limited interest in Vision Center and tire and lube positions
   at four particular stores, but Wal-Mart advised her each week that such
   positions were not open. The only position that Charles actively pursued was
   a Vision Center position at the New Iberia Wal-Mart. Charles was told
   through a co-worker at her store’s Vision Center that a Vision Center
   position at the New Iberia store might open within a few days. This particular
   Vision Center position, however, was never available. Charles did not pursue
   other options, and at the end of the 12-week leave, she was terminated. Based
   on these events, Charles alleges that Wal-Mart did not provide her
   reasonable accommodations under the ADA.
          Wal-Mart filed a motion for summary judgment arguing that Charles
   did not establish a prima facie disability discrimination case or, alternatively,
   did not establish pretext for her termination. The district court found there
   was no genuine issue of fact that Charles could not perform the essential
   functions of an assistant manager, and that the Vision Center position she
   requested was unavailable. Further, the district court found that there was no
   genuine issue of fact that Wal-Mart terminated Charles for a legitimate, non-



                                          2
Case: 20-30213        Document: 00515668677             Page: 3      Date Filed: 12/10/2020




                                        No. 20-30213


   discriminatory reason. Accordingly, the district court granted Wal-Mart’s
   motion, reasoning that Charles did not establish a prima facie case under the
   ADA and that she could not establish that her termination was pretextual.
   Charles appealed the ruling pro se.
           Charles’s brief does not adequately address any alleged error
   committed by the district court. Under Federal Rule of Appellate Procedure
   28(a)(8)(A), an appellant must brief an argument that contains “contentions
   and the reasons for them, with citations to the authorities and parts of the
   record on which the appellant relies.” We liberally construe pro se litigants’
   briefs; however, pro se litigants must still “brief the issues and reasonably
   comply with the standards of Rule 28.” 1
           The bulk of Charles’s brief is a long recitation of facts under the
   heading, “Statement of the Case.” At the end of the brief, Charles provides
   a summary of the argument which provides a one-and-a-half-page outline of
   legal conclusions related to the ADA. No authority on the ADA is cited, and
   no argument is made as to why the district court erred in granting summary
   judgment.
           The appeal is therefore DISMISSED for want of prosecution.




           1
            Arredondo v. Univ. of Tex. Med. Branch at Galveston, 950 F.3d 294, 298 (5th Cir.
   2020) (quoting Clark v. Waters, 407 F. App’x 794, 796 (5th Cir. 2011)).




                                              3